DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to application filed on May 27, 2020.  Claims 1-16 are submitted for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 9 recites a system, pars. 54 and 56 of the specification recites a computer system in which embodiments of the present disclosure or portions thereof, may be implemented as computer-readable code.  The system is computer software per se and is not a process, machine a manufacture, or a composition of matter defined in 35 USC 101.
Claims 10-16 fail to resolve the deficiencies of claim 9 and are therefore rejected.
Examiner suggests incorporating a memory and processor as part of the system.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zamani et al (USPN. 2020/0162264).

Regarding claims 1-16, Zamani discloses,
1. A method for improving consensus in a blockchain network through sampling, comprising (figs. 1 and 3, pars. 50 and 52, committee stores different shards/samples):
executing, by a processor of a blockchain node in a blockchain network that manages a blockchain, a script to identify a first sample comprised of a subset of nodes of a plurality of nodes in the blockchain network, wherein nodes included in the subset of nodes are randomly selected (figs. 1 and 3, pars. 50 and 52, committee stores different shards, and pars. 87, 92-94, bootstrap and randomness),
performing, by the subset of nodes comprising the first sample, a first consensus operation among all nodes in the subset of nodes to identify a sample consensus block for the blockchain, where each node in the subset of nodes receives the sample consensus block (par. 94-98, consensus made by committee); and



2 and 10. The method of claim 1, further comprising: performing, by the blockchain network, a second consensus operation to identify an overall new block for the blockchain based on the sample consensus block identified in the first consensus operation for the first sample and the plurality of additional samples (par. 75, partition a set of nodes into multiple smaller groups of nodes called committees that operate in parallel and par. 94, this partitioning is used to select a set of committees to allow new nodes to join the system and reorganize existing committees).  

3 and 11. The method of claim 2, further comprising: distributing, in the blockchain network, the overall new block to each node in the subset of nodes included in each sample of the plurality of additional samples (par. 94, this partitioning is used to select a set of committees to allow new nodes to join the system and reorganize existing committees thus redistributing the new node through the committees).

4 and 12. The method of claim 1, wherein a number of samples including the first sample and the plurality of additional samples is equal to a number of nodes in the plurality of nodes in the 

5 and 13. The method of claim 1, wherein a number of nodes in the subset of nodes is less than a number of the plurality of additional samples (pars. 93-94, consensus phase 306, sample nodes, all nodes, see leader committee and reorganizing existing committees).  

6 and 14. The method of claim 1, where the sample consensus block identified for each sample in the plurality of additional samples is computationally equivalent (par. 75, partition a set of nodes into multiple smaller groups of nodes called committees that operate in parallel and consensus).

7 and 15. The method of claim 1, wherein a number of nodes in the subset of nodes for each sample of the plurality of additional samples is equal (par. 75, partition a set of nodes into multiple smaller groups of nodes called committees that operate in parallel wherein consensus is used to reorganize existing committees thus the number of nodes).

8 and 16. The method of claim 1, wherein the script is stored in one of: the blockchain and a configuration file stored in each node in the plurality of nodes (fig. 3, item 304, “Adjust” in combination with consensus stored in Node, and par. 50, comparable file structure).

9. A system for improving consensus in a blockchain network through sampling, comprising (figs. 1 and 3, pars. 50 and 52, committee stores different shards/samples):
a blockchain network that manages a blockchain (figs. 1 and 3, pars. 48 and 50, blockchain);
a plurality of nodes in the blockchain network (pars. 48 and 66, blockchain network and nodes); and
a blockchain node included in the plurality of nodes, wherein a processor of the blockchain node executes a script to identify a first sample comprised of a subset of nodes of a plurality of nodes in the blockchain network, wherein nodes included in the subset of nodes are randomly selected (figs. 1 and 3, pars. 50 and 52, committee stores different shards, and pars. 87, 92-94, bootstrap and randomness),
 	the subset of nodes comprising the first sample performs a first consensus operation among all nodes in the subset of nodes to identify a sample consensus block for the blockchain, where each node in the subset of nodes receives the sample consensus block (par. 94-98, consensus made by committee), and 
executing the script and performing the first consensus operation are repeated for a plurality of additional samples, wherein nodes included in the subset of nodes for each additional sample are randomly selected (par. 95, nodes in the same committee participate in multiple runs of a Byzantine consensus protocol with other nodes in the same committee to build and grow blockchain execute instruction). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of blockchain:  USPN. 10939405 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 25, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153